Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Severn Bancorp, Inc. We have audited the accompanying consolidated statements of financial condition of Severn Bancorp, Inc. and Subsidiaries (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Severn Bancorp, Inc. and Subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the financial statements, the 2011 and 2010 financial statements have been restated to correct a material misstatement. /s/ ParenteBeard LLC Lancaster, Pennsylvania March 14, 2013 F-1 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share data) December 31, (restated) ASSETS Cash and due from banks $ $ Interest bearing deposits in other banks Federal funds sold - Cash and cash equivalents Investment securities held to maturity Loans held for sale Loans receivable, net of allowance for loan losses of $17,478 and $25,938 in 2012 and 2011, respectively Premises and equipment, net Foreclosed real estate Federal Home Loan Bank stock, at cost Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ $ Long-term borrowings Subordinated debentures Accrued interest payable and other liabilities Total Liabilities Stockholders’ Equity Preferred stock, $0.01 par value, 1,000,000 shares authorized: Preferred stock series “A”, 437,500 shares issued and outstanding 4 4 Preferred stock series “B”,23,393 shares issued and outstanding - - Common stock, $0.01 par value, 20,000,000 shares authorized; 10,066,679 shares issued and outstanding Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. F-2 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) Years Ended December 31, Interest Income (restated) (restated) Loans, including fees $ $ $ Securities, taxable Other Total interest income Interest Expense Deposits Long-term borrowings and subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Mortgage banking activities Real estate commissions Real estate management fees Other Total other income Non-Interest Expenses Compensation and related expenses Occupancy Foreclosed real estate expenses, net Legal FDIC assessments and regulatory expense Other Total non-interest expenses Income before income tax provision Income tax provision Net income $ $ $ Amortization of discount on preferred stock Dividends on preferred stock Net income (loss) available to common stockholders $ $ ) $ ) Basic income (loss) per share $ $ ) $ ) Diluted income (loss) per share $ $ ) $ ) The accompanying notes to consolidated financial statements are an integral part of these statements. F-3 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Years Ended December 31, 2012, 2011, and 2010 (dollars in thousands, except per share data) Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Balance - December 31, 2009 $
